Title: Caspar Wistar to Thomas Jefferson, 27 April 1815
From: Wistar, Caspar
To: Jefferson, Thomas


          
            My Dear Sir, Philadelphia April 27–1815—
            If I were not Conscious of the fact I should not think it possible to defer So long any thing which is So gratifying in itself as writing to you. Among many inducements to write there is one of great force, to thank you for ye many demonstrations of kindness which you have exhibited, & especially for the last, when you Retired from the Chair of our Society. I have allways Regarded the Circumstance which procured for me the honour of your acquaintance as one of the most happy events of my life & most ardently wish that the evening of your  time may be as long and Serene as the noon day of it has been useful & brilliant.  In your last letter  you inquire respecting the mode of education followed in the University of Pennsylvania—There are but three Professors now in the Institution. One (the President) teaches Moral Philosophy, the operations of the human mind, & the various Subjects naturally Connected with these. Another has charge of the department of Physicks & Mathematics & the auxiliary branches. The third is the Professor of Languages & is principally occupied with teaching latin and greek—Our Institution has allways appeared more interesting to me for what it has attempted unsuccessfully, than for what it has performed.
            An attempt was made in it to open the Schools of Science to Students who were only acquainted with their mother tongue. As there are many young men who are destined to Commercial and mechanical pursuits that Spend three or four years at School, to acquire useful knowledge, & learn nothing there but the languages, which they forget in less time than was necessary to acquire them. It was thought right to arrange this mode of Education So that more English Students might attend the Schools make an attempt of this kind, but it was not successful. We had nearly lost by it the Study of the languages, without adding any thing to the knowledge of the English Scholars.  While this attempt was making Dr Franklin Returned from Europe & resumed his Seat among the Trustees of the University—He immediately declared in favour of the plan, & Said he had Several  times before Engaged in Similar Schemes in New-Jersey & in Pennsylvania; but they all failed in Consequence of the Schools for the latin & greek languages were Connected with the establishments, & swallowed up all the other parts of the plan, in Consequence of the prejudices of the different parties concerned in favour of these languages. He thought that the treasures which were once locked up in these languages might now be obtained without them & one of the last instances of his pleasant mode of elucidation was exhibited on this occasion—He Compared the dead languages to the Chapeaux Bras of persons of high fashion which were Retained & Carried about, when they Could no longer heads were dressed in Such a way, that they Could not be Covered by hats. Mr Hill who was Seated next to him had buttons on the cuffs of his coat sleves Sleves. These buttons Said he Franklin are “like the dead languages; I remember when the Cuffs were drawn over the hands to keep them warm when we went into the cold. Buttons were then necessary, to keep the cuffs in their places when they were turned back, while people were within doors but although Cuffs are fixed back permanently at the present time, you retain the buttons.”
            The subject was very Seriously discussed among the Trustees at large—One Gentleman observed that a man Could not be Completely acquainted with his own language without Studying another, that the latin language  did not arrive at its perfection until the Romans Studied the greek—Another Gentleman Enquired of him what  imp what language was Studied by the Greeks—No answer was given to this—
            An arrangement was made for trying the experiment, but the persons who were to act in it were all averse to the scheme; & the result was this the dead languages were studied negligently, & nothing better or Equally good was Substituted in their room—We have hardly recovered from the effects of this Speculation. It is however Certain that a large number of the young people who are occupied from 13 to 17 years of age with the languages & then enter into Compting Houses or engage in Similar pursuits forget very Soon what they have learned. Ought not Such persons to apply the this time in question to learning Arithmetic Compleatly & extensively; Mathematics to a Certain extent—Physicks or Natl Phylosophy in the Same way—Natural History, Chemistry Geography & History—I have heard that Some gentlemen who have urged you to take up the investigation of Certain Subjects intimately Connected with the welfare of our Country—May I also offer a petition in favour of that portion of our young Country men who are dis destined to Commercial, Agricultural & Mechanical pursuits, & will not have leisure to Study after they leave their Schools or Colleges.  I believe the subject was not sufficiently Studied by the Gentlemen who engaged in it here—In our Magazine for this month is a paper on University Education, which is So applicable to the present Subject that I have Sent Send it to you—It is evidently the production of Mr Thos Cooper who is unquestionably a man of most uncommon attainments—
            At the Same time I beg leave to Send an Elementary Work on Anatomy in which I have been engaged a long time. in In addition to the opportunity of expressing my regard, my particular object in begging your acceptance of it was to exhibit to you the Cause of my deferring so long the examination of the big bones from  bones which you sent to the Society. I cannot recommend to your perusal any part of the work but the account of experiments on decapitated animals, in Vol: 2d page. 80
            In a short time I hope to Send you an account of two very Curious heads which I Selected from your Collection at Washington—One of them which is as large as the head of a Small Cow, & Resembles it very strongly at first view; when accurately examined, will be found to  be more nearly allied to the Sheep & Goat—A Sheep or Goat of that Size must have been a very interesting animal, & if we Can get procure a good engraving, of it it will interest the Scavans of Europe.
            These Specimens did not escape the Sagacity of your friend Geo: Rogers Clarke. When I inquired of Wm Clarke where he had found them he observed that his brother George had been very attentive to them, & Said they were more like ye Deer & Sheep than the Cow—
            The greatest desideratum for the history of the Mam Sceleton of the Mammoth is the Cranium. This part has been found So much decayed as to be unfit so much decayed that it Could not be examined, in all the heads which I have heard of, except two—One of them was at Manscoes lick near Nashville in Tenessee, & was broken to pieces before they were aware of its existence. The other has lately been described to me by Dr Leander Sharp who lives in the South west part of Kentucky. He assures me that he Saw it about three years ago near Green River, in the Same part of the State; & that the whole head, of which it was a part, was intire. I assure you that I omitted nothing which I expected would excite Dr Sharp to attend to it. He promised to go, or Send, to the Gentleman who owned it, & to procure it for me—I have not yet heard from him, & begin to feel uneasy on that account. As I am not afraid of tiring you with this Subject I will mention that there Seems reason to believe that in Some of the m Mammoths there were two Small tusks which about an inch in diameter which projected forward from the Chin, or front part of the lower Jaw, of the Animal. I have been in possession for many years of a fragment of a lower Jaw in which there were Sockets for tusks of this kind—inIn your Collection there  was  a fragment of a Small tusk which Corresponded in Size to Such a Socket, upon exhibiting them to Genl Clarke I found he was acquainted with the Circumstance, & had Seen Such tusks in the Jaw, in their natural Situation.
            I have within a few days been engaged in an attempt to make arrangements for procuring Sceletons of the  Bear, Buffaloe Panther &ca from the western Country; if I can effect this it will be a good beginning of a Museum of Comparative Anatomy—
            I cannot Conclude this miscellaneous letter without attaching to it an expostulation with Col: Randolph on the subject of his passing through Philadelphia without making himself known to his friends in this place—I felt Sincere regard for him when he was a boy at Edinburgh, & upon this has have been engrafted very grateful feelings for the kindness which he as well as the Rest of your family extended to my Sister. It would therefore have been a great gratification to me to have Seen him—Please to assure his Son Jefferson of my kind remembrance & believe that my best wishes will ever attend you my Dear Sir
            C. Wistar—
          
          
            Apl 29th 10–a.m.
            The extraordinary news from France is confirmed—It is said that the Soldiers deserted the Generals who adhered to the Bourbons, & joined Buonaparte in his march to Paris—A News Paper (the Moniteur) of the 3 23d of March is Said to be received—
          
        